IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MICHAEL LEVANT JOHNSON,       : No. 87 MM 2015
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
SUPERIOR COURT OF             :
PENNSYLVANIA, AND THE CHESTER :
COUNTY COURT OF COMMON PLEAS, :
                              :
               Respondents    :



                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.